Response to Arguments
The Applicant argues that “Choi teaches that the cited M1 and M2 are doped with the core part, rather than being a part of the coating layer”.
In response, based upon Example 1 described in Choi et al, one of ordinary skill in the art would have recognized that NCM composite transition metal hydroxide is the core part and ZrO2 and TiO2 are part of the coating layer because ZrO2 and TiO2 are uniformly attached to surface of the composite transition metal hydroxide particles.  In addition, para. [0105] of Choi et al is construed as being an additional coating layer of B2O3 that is formed on the surface of the NCM coated with ZrO2 and TiO2.  Lastly, the claims of the present invention do not preclude additional coating materials such as Li2CO3 and B2O3 based upon the “comprising” language recited in claim 1.    
The Applicant further argues that “when an amount of Ti is increased, discharge capacity is decreased. However, when the ratio of the amount of Ti to the amount of Zr is in the range of claim 1 of the present application, high discharge capacity is exhibited even though the amount of Ti is increased. This is clearly shown in Examples 4, 5, and 6 of the present application. Specifically, Examples 4 and 5 included the same amount of Zr as Examples 6 and 7, but exhibited higher discharge capacity than Examples 6 and 7.  Thus, the specific combination of the amounts of the first element and the second element and the ratio of the mol% of the second element relative to the mol% of the first element according to Claim 1 of the present application exhibited unexpected results”.  
In response, the Office disagrees with the contention that Examples 4 and 5 included the same amount of Zr as Examples 6 and 7, but exhibited higher discharge not of both statistical and practical significance (199.2 vs. 195.7). (See MPEP 716.02(b)).  Example 8 (Ti/Zr ratio = 1) further shows that the difference in discharge capacity of not of both statistical and practical significance (197.5).  Therefore, the data shown in Table 1 of the present application is insufficient to show unexpected results of the claimed ratio of the mol% of second element to the mol% of first element.  
The Applicant further argues that “Fey teaches that the lowest R-factor gives maximum cyclability and the R-factor was 0.3 wt% of ZrO2, as shown in Table 1 of Fey, which is reproduced below. Thus, there is no apparent reason why a person having ordinary skill in the art at the time when the present application was effectively filed would have controlled the amounts of Ti and Zr and the ratio of the present application from Fey, and there is no apparent reason why the specific combination of the presently claimed embodiments would have been obtained or expected from Fey”.
In response, the Office disagrees with the argument that there is no apparent reason why the specific combination of the amounts of Ti and Zr would have been obtained or expected from Fey.  Fey et al specifically discloses an example of an amount of 0.0049 of ZrTiO4 corresponding to 0.00082 moles of Zr and 0.00082 moles of 4 including 0.08 mol% Zr and 0.08 mol% Ti in order to provide a coating that leads to a suppression of the cycle-limiting phase transitions accompanying the charge-discharge processes, thereby enhancing the cyclability of the cathode material.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729